DETAILED ACTION
Examiner’s Comment

This communication is in response to the Amendment filed 11 August 2022.
Claims 1-20 are currently pending.  In the Amendment filed 11 August 2022, claims 1, 2, 4-11, 14-19 are amended and claim 20 is new.
As a result of the Amendment filed 11 August 2022, claims 1-20 are allowed.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The objections to the disclosure are withdrawn as necessitated by Amendment.

Claim Objections
The objections to claims 4 and 13 are withdrawn as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 101

The rejections of claims 1-19 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more are withdrawn as necessitated by Amendment to the independent claims. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the concepts of content recommendation to users based on scoring.  However, the prior art of record fails to disclose the explicit calculations that are performed to calculate the claimed scores.  Therefore, the prior art of record fails to explicitly teach the further limitations of “generating a respective score between the user and the media content item, comprising: applying a first ordered weighted average to the respective scores for the first set of objectives, to produce a first combined score for the first set of objectives; and applying a second ordered weighted average to the respective scores for the second set of objectives, to produce a second combined score for the second set of objectives; applying a third ordered weighted average to the combined score for the first set of objectives and the combined score for the second set of objectives” found in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167